DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (of Group I) was made without traverse in the reply filed on July 29, 2021.
Claim Rejections - 35 USC § 112
Claims 6-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 6, it is unclear as claimed what is being set forth as “on the displaceable machine table”, i.e., the workpiece, the indexing of the workpiece, etc.  
Claims 3-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In the amendment filed November 24, 2021, claim 2 (from which claim 3 depends)was amended to recite that “said displaceable machine table includes an x-axis table and a y-axis table and said X-axis actuator is held on said base and adapted to displace said x-axis table of said displaceable machine table in an X-axis direction”.  Furthermore, claim 3 was amended to recite “wherein said Y-axis actuator is held on said x-axis table and adapted to displace said x-axis table of said displaceable machine table in a Y-axis direction”.  However, it is noted that claim 3 is not supported by the specification as originally filed.
In particular, it is noted that the specification as originally filed does teach a displaceable machine table 14 that is supported on the base 12 (see paragraph 0028 and Figure 1A, for example).  The specification as originally filed additionally teaches an X-axis table 42 that is movable in the X direction via X-axis actuator 32.  See paragraph 0033 and Figure 4, for example.  The specification as originally filed also teaches a Y-axis table 48 of the displaceable machine table 14, which Y-axis table 48 is displaceable in the Y-axis direction via Y-axis actuator 34.  See paragraph 0034 and Figure 4, for example.  
However, the specification as originally filed does not teach that the Y-axis actuator 34 (that is held on the x-axis table 42 as set forth in claim 3) is adapted to displace the “x-axis table” 42 in a Y-axis direction, as now recited in claim 3 (and thus, in each of claims 4-8 and 10 that at least ultimately depend therefrom).  
Claim Rejections - 35 USC § 102
Claims 1-8, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,351,376 to Kitamura.

Regarding the limitation (in claim 1) “a control module including a controller adapted to control an X-axis actuator, a Y-axis actuator, and a Z-axis actuator…”, it is noted that the claim does not place any limits on the various axes.  That said, it is noted that the axis labeled as X in Figure 1 of Kitamura can be considered any of the claimed X, Y, or Z axes; that the axis labeled as Z in Figure 1 of Kitamura can be considered any other of the claimed X, Y, or Z axes; and that the axis labeled as Y in Figure 1 of Kitamura can be considered the remaining one of the claimed X, Y, or Z axes.  That being said, it is noted that Kitamura teaches an actuator (including motor 62) for moving table 60 along guides 65 in the direction labeled in Figure 1 as X (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example), an actuator (including motor 63) for moving table 60 (and saddle 61) along guides 64 in the direction labeled in Figure 1 as Z (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example), and an actuator (including motor 66) for moving the spindle 42 along guides 67 in the direction labeled in Figure 1 as Y (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example).  Alternatively, note that the operation described in at least col. 4, lines 1-12 and shown in at least Figure 6 is an operation that results in three-dimensional machining of the workpiece W (as the non-rotating tool 209 and/or 210 is moved in the vertical direction labeled by Kitamura as Z, as the workpiece W is moved in the horizontal direction labeled as X, and as the workpiece W is rotated in the A-axis rotation direction labeled in Figure 1 and shown but not labeled in Figure 6 such that the non-rotating tool 209 and/or 210 scrapes/turns/“planes” the workpiece W by removing/cutting/scraping off the outer periphery of the workpiece).  
Regarding claims 2-3 (with claim 3 being as best understood in view of the above rejection under 35 USC 112(a)), alternatively, it is noted that the combination of table 60 with saddle 61 can be considered the claimed “displaceable machine table supported on the base”, with the axis labeled in Figure 1 as Y being the present Z-axis, with the axis labeled in Figure 1 as Z being the present X axis, and with the axis labeled in Figure 1 as X being the present Y-axis.  That being said, note that saddle 61 can be considered the claimed “x-axis table”, and that table 
Regarding claim 4, the aforedescribed motor 66 that moves tool head 5 (and thus tool spindle 42) along guides 67 (and in the vertical direction labeled in Figure 1 as Y, which is a direction that is “towards and away from” the displaceable table 60) is “held on said base” 1 and can be considered the claimed “Z-axis actuator”.  See Figures 1, 3, 6, and also at least col. 3, lines 3-12 and 51-56, for example.  
Regarding claim 5, the control module further includes a spindle actuator 10 or 10+11 adapted to “index, rotate and align” the cutting tool 209 and/or 210 held in the aforedescribed chuck for engagement and “clearance” with the workpiece W.  See Figures 1, 3-6, as well as col. 2, lines 57-64, col. 3, lines 13-18, 40-56, and col. 4, lines 46-61, for example.  
Regarding claim 6, the control module further includes a workpiece actuator adapted to index the workpiece W that is on the displaceable machine table 60.  For example, servomotor 30 mounted on the displaceable machine table 60+61 (see Figure 1, for example) and is adapted to rotationally index the workpiece spindle 16 (and thus the workpiece W that is held thereby, Alternatively , note that motor 52 is mounted on the displaceable machine table 60+61 (see Figure 1) and is configured to rotationally index disk 51 (and workpiece W) in the direction labeled in Figure 1 as “B” (about a vertical axis).  See Figures 1, 3, col. 3, lines 51-56, and additionally, at least col. 2, line 65 through col. 3, line 4, for example.    
Regarding claim 7, it is noted that the base 1 (that includes bed 2 and column 3 as discussed previously; see above as well as Figure 1 and col. 2, line 10, for example) includes a column 3 that supports (via intervening structure, such as 5) the displaceable spindle 42.  See Figure 1, for example.  
Regarding claim 8, it is noted that the cutting tool 209 and/or 210 is a three-dimensional object and thus “includes” an infinite number of “points”, including a “single” one of that infinite number (as does any three-dimensional object, including the cutting tool 24 of the present disclosure).  Alternatively, insofar as the cutting tool 24 of the present invention is considered to include a “single point”, such is likewise the case re cutting tool 209+210 or 210 (see cutting “point” 210 in Figures 4 and 6, for example).  
Claim Rejections - 35 USC § 103
Claim 10, as best understood in view of the above rejections based on 35 USC 112, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,351,376 to Kitamura as applied to at least claims 1-8 above, and further in view of U.S. Patent Application Publication No. 2013/0209186 to Quintard et al., for example.
Kitamura teaches all aspects of the presently-claimed invention as were discussed in the above rejection(s) based thereon.

That said, while Kitamura does teach the provision of cutting fluid/coolant to the tool/workpiece interface during machining, Kitamura does not teach that the cooling is performed by or includes a “cryogenic” cooling element.  
However, the use of cryogenic cooling for machining operations is well-known.
For example, attention is directed to Quintard et al.  The Quintard et al. reference teaches an arrangement such that one 3 (Figure 1 embodiment) or more 3+4 (Figure 2 embodiment) nozzles is/are provided to disperse a jet or jets 6 of a cryogenic liquid nitrogen/solid CO2 mixture (at a cryogenic temperature) to a machining region 5 at the interface area of the cutting tool 1 and the workpiece 2.  See Figures 1, 2, title, paragraphs 0001, 0026, 0048-0056, 0065, for example.  Quintard et al. teaches that the cryogenic cooling improves cooling during machining of a hard material, thus improving the lifetime of the machining cutter and reducing the surface roughness of the machined article (paragraphs 0024-0025, paragraphs 0001-0003), and additionally makes it possible to “improve the machining parameters and thus to increase the overall productive output by the machining operation” (paragraph 0005, for example) for a variety of materials (paragraph 0065-0066).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided the machining apparatus taught by 2 mixture to the machining region at the interface area of the cutting tool and workpiece, as taught by Quintard et al., for the purpose of expanding the functionality of Kitamura’s device by enabling Kitamura’s machining apparatus to machine hard materials (as taught by Quintard et al. as described above), and/or for the purpose of improving cooling during machining, thus improving the lifetime of the machining cutter and reducing the surface roughness of the machined article (as taught by at least paragraphs 0024-0025 and paragraphs 0001-0003 of Quintard et al.), and additionally for the purpose of making it possible to “improve the machining parameters and thus to increase the overall productive output by the machining operation” (paragraph 0005, for example, of Quintard et al.) for a variety of materials (paragraph 0065-0066 of Quintard et al.).  
Response to Arguments
Applicant's arguments filed November 24, 2022 have been fully considered but they are not persuasive.
Regarding the previous rejection of claim 6 under 35 USC 112(b), Applicant has indicated (in the second paragraph on page 7 of the reply filed 11/24/2021) that “[I]t is believed that amended claim 6 addresses and resolves all issues raised under 35 USC 112 with respect to this claim”.  While such is true with respect to some of the previous issues with respect to claim 6 and 35 USC 112(b) that were discussed in the Office Action mailed September 10, 2021, it is noted that the amendment to claim 6 did not overcome all outstanding issues with respect to claim 6 and 35 USC 112(b).  Attention is directed to the above rejection(s) of claim 6 
Regarding the previous rejection of claims 3-10 under 35 USC 112(a), Applicant has asserted that “[A]mended claim 3 now recites that the Y-axis actuator is held on the X-axis table and is adapted to displace the Y-axis table of the displaceable machine table in the Y-axis direction” (see page 7 of the reply filed 11/24/2021, under the section heading “III”), and that thus, as amended “claims 2 and 3 are fully consistent with the description set forth in the patent application specification at paragraphs [0033]-[0034] and drawing Figures 1A-1D and 4 cited by the Examiner”.  However, such is not entirely persuasive with respect to claim 3, noting that claim 3 does not read as asserted by the Applicant.  In contrast, claim 3 as filed 11/24/2021 indicates that “said Y-axis actuator is held on said x-axis table and adapted to displace said x-axis table” (emphasis added) “of said displaceable machine table in a Y-axis direction, i.e., claim 3 as filed actually indicates that the Y-axis actuator (disclosed as 34) is adapted to displace the x-axis table (disclosed as 42) in the Y-axis direction, rather than indicating that the Y-axis actuator (34) is adapted to displace the y-axis table (disclosed as 48) in the Y-axis direction  the Y-axis “x-axis table” as argued by Applicant on page 7 of the 11/24/2021.  Thus, a rejection of claims 3-10 under 35 USC 112(a) is provided above given the new matter introduced into claim 3 in the amendment filed 11/24/2021 (see above rejection for further details and discussion).
Regarding the previous (and present) rejection of at least claims 1-8 under 35 USC 102(a)(1) as being anticipated by U.S. Pat. No. 5,351,376 to Kitamura, Applicant has asserted the following (see page 8 of the reply filed 11/24/2021, section “IV”):
Claim 1 reads upon an apparatus that includes, among other elements, "a control module including a controller adapted to control an X-axis actuator, a Y-axis actuator and a Z-axis actuator whereby relative movement of said displaceable machine table and said displaceable spindle is provided for three dimensional planing of a workpiece held on said machine table." 


Since Kitamura very clearly does not teach every element of claim 1, under MPEP Section 2131, Kitamura cannot possibly provide a proper basis for the rejection of claim 1 under 35 USC 102. Accordingly, this rejection of claim 1 should be withdrawn and claim 1, should be allowed. 

	However, such is not persuasive.  Regarding the limitation in question in claim 1, as noted in the above rejection based on Kitamura (and as also noted in the Office Action mailed on 9/10/2021 on pages 9-10 thereof):
Regarding the limitation (in claim 1) “a control module including a controller adapted to control an X-axis actuator, a Y-axis actuator, and a Z-axis actuator…”, it is noted that the claim does not place any limits on the various axes.  That said, it is noted that the axis labeled as X in Figure 1 of Kitamura can be considered any of the claimed X, Y, or Z axes; that the axis labeled as Z in Figure 1 of Kitamura can be considered any other of the claimed X, Y, or Z axes; and that the axis labeled as Y in Figure 1 of Kitamura can be considered the remaining one of the claimed X, Y, or Z axes.  That being said, it is noted that Kitamura teaches an actuator (including motor 62) for moving table 60 along guides 65 in the direction labeled in Figure 1 as X (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example), an actuator (including motor 63) for moving table 60 (and saddle 61) along guides 64 in the direction labeled in Figure 1 as Z (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example), and an actuator (including motor 66) for moving the spindle 42 along guides 67 in the direction labeled in Figure 1 as Y (see Figures 1 and 3, as well as at least col. 3, lines 3-12 and 51-56, for example).  Furthermore, Note that Kitamura teaches a control module including a controller 100 adapted to control each of the aforedescribed actuators (including at least motors 62, 63, and 66) so as to provide relative movement of the displaceable machine table 60 and displaceable spindle 42 so as to achieve three-dimensional machining of a workpiece W held (at least ultimately, via intervening structure, which is likewise the case in the present application; see present Figure 4, for example) on the machine table 60.  See Figures 1, 3-4, 6-12, and col. 3, lines 3-12, 51-56, and col. 4, lines 1-61.  It is noted that the aforedescribed relative displacement of the tool (209 and/or 210) and the Alternatively, note that the operation described in at least col. 4, lines 1-12 and shown in at least Figure 6 is an operation that results in three-dimensional machining of the workpiece W (as the non-rotating tool 209 and/or 210 is moved in the vertical direction labeled by Kitamura as Z, as the workpiece W is moved in the horizontal direction labeled as X, and as the workpiece W is rotated in the A-axis rotation direction labeled in Figure 1 and shown but not labeled in Figure 6 such that the non-rotating tool 209 and/or 210 scrapes/turns/“planes” the workpiece W by removing/cutting/scraping off the outer periphery of the workpiece).  

	Thus, it is noted that two different alternative interpretations of the reference were applied to claim 1 re the “control module” limitation in the Office Action mailed 9/10/2021, as well as above.  The first interpretation was described as meeting claim 1 as follows: 
Furthermore, Note that Kitamura teaches a control module including a controller 100 adapted to control each of the aforedescribed actuators (including at least motors 62, 63, and 66) so as to provide relative movement of the displaceable machine table 60 and displaceable spindle 42 so as to achieve three-dimensional machining of a workpiece W held (at least ultimately, via intervening structure, which is likewise the case in the present application; see present Figure 4, for example) on the machine table 60.  See Figures 1, 3-4, 6-12, and col. 3, lines 3-12, 51-56, and col. 4, lines 1-61.  It is noted that the aforedescribed relative displacement of the tool (209 and/or 210) and the workpiece W in three orthogonal directions can be used to perform “three-dimensional planing”, as broadly claimed, of the workpiece W held on the table 60, simply by appropriately feeding the tool and workpiece so as to achieve such.  

Further, an alternative (second) interpretation was described as meeting claim 1 as follows:

Alternatively, note that the operation described in at least col. 4, lines 1-12 and shown in at least Figure 6 is an operation that results in three-dimensional machining of the workpiece W (as the non-rotating tool 209 and/or 210 is moved in the vertical direction labeled by Kitamura as Z, as the workpiece W is moved in the horizontal direction labeled as X, and as the workpiece W is rotated in the A-axis rotation direction labeled in Figure 1 and shown but not labeled in Figure 6 such that the non-rotating tool 209 and/or 210 scrapes/turns/“planes” the workpiece W by removing/cutting/scraping off the outer periphery of the workpiece).  

	That being said, firstly, it is noted that Applicant’s remarks in section IV (on page 8 of the reply filed 11/24/2021) do not address the first interpretation of the Kitamura reference claim 1, but rather, are only directed to the second interpretation of the Kitamura reference described re the last four lines of claim 1.
	That being said, it is noted that it does not appear that an actual planing step or steps is/are required by claim 1, noting that the limitation in question does not positively recite that the controller is adapted to or configured to control an X-axis actuator, a Y-axis actuator, and a Z-axis actuator to move the displaceable machine table and the displaceable spindle in such a manner as to perform three-dimensional planing of a workpiece held on said machining table, but rather, the limitation in question sets forth “a control module including a controller adapted to control an X-axis actuator, a Y-axis actuator and a Z-axis actuator whereby relative movement of said displaceable machine table and said displaceable spindle is provided for three-dimensional planing of a workpiece held on said machine table”, i.e., the controller must be adapted to control an X-axis actuator, a Y-axis actuator, and a Z-axis actuator, which is the case in the Kitamura reference, as discussed in detail in the Office Action mailed 9/10/2021, and as discussed above in the present Office Action.  Furthermore, re the “whereby” clause, it is noted that as claimed in claim 1, “by” the controller-controlled X-axis actuator, the controller-controlled Y-axis actuator, and the controller-controlled Z-axis actuator, relative movement between the displaceable machine table and the displaceable spindle is provided that is for/capable of achieving three-dimensional planing of a workpiece held on the machine table.  
	That being said, re the first interpretation of the Kitamura reference, it is noted that the various (controller 100 controlled) relative displacements of the displaceable machine table 60 and displaceable spindle 42 described by Kitamura can be/are capable of being used to perform “three dimensional planing”, as broadly claimed, of the workpiece W held on the table 60, 
	Alternatively, regarding the second interpretation of the Kitamura reference (re the last four lines of claim 1) described in the preceding and present Office Actions [i.e., the operation described in at least col. 4, lines 1-12 and shown in at least Figure 6 that is an operation that results in three-dimensional machining of the workpiece W (as the non-rotating tool 209 and/or 210 is moved in the vertical direction labeled by Kitamura as Z, as the workpiece W is moved in the horizontal direction labeled as W, and as the workpiece W is rotated in the A-axis rotation direction labeled in Figure 1 and shown but not labeled in Figure 6 such that the non-rotating tool 209 and/or 210 scrapes/turns/“planes” the workpiece W by removing/cutting/scraping off the outer periphery of the workpiece)], Applicant has asserted (page 8 of the 11/24/21 reply) that the cited reference to Kitamura “has nothing to do with planing”, and that since the tool 209 taught by Kitamura is described as being used for turning, and that since Kitamura explicitly teaches in col. 4, lines 8-9 using the tool bit 209 to remove a periphery of the workpiece W by turning, this somehow means that “Kitamura cannot possibly teach” the limitations in the last four lines of claim 1.  However, it appears that Applicant may be imparting limitations to the claims re the term “planing” that simply are not present in the claims.  Even if claim 1 were to be (in the future) provided with language to positively indicate that the controller is adapted to control an X-axis actuator, a Y-axis actuator, and a Z-axis actuator in a manner so as to provide relative movement of said displaceable machine table and said displaceable spindle in such a manner as to perform three-dimensional planing on a workpiece held on said machine table (which is not currently what the claim says, as discussed above), it is noted that the term “planing” (or “three-dimensional planing”) is sufficiently broad as to encompass the operation “planes” the workpiece W by removing/cutting/scraping off the outer periphery of the workpiece.
Note also that, for example, there is no language provided in the claim indicating that the controller controls movements of the workpiece in such a manner as to prevent rotation of the workpiece during machining contact of the cutting tool with the workpiece, or anything of the kind.  That said, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., apparently, that the control module positively require a planing operation, and also that such a planing operation be carried out in such a manner that the controller prevents rotation of the workpiece during machining contact of the cutting tool with the workpiece, or any language of the kind) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (and care should be taken to make sure any future limitations have support in the specification as filed).  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, should such limitations be contemplated in the future, attention is directed to at least the discussions of each of U.S. Pat. No. 5,765,976 to Ozaki et al., U.S. Patent Application Publication No. 2007/0011861 to Kosuge et al., U.S. Patent Application No. 2012/0201623 to Tingley, III, et al., 
Applicant has likewise indicated (on page 8, section “IV”, of the reply filed 11/24/2021) that “[C]laims 2-8, which depend from claim 1 and are rejected on the same grounds, should be allowed for the same reasons”.  Likewise, the same response(s) set forth above to Applicant’s arguments re claim 1 are likewise considered to apply re dependent claims 2-8.
Additionally, regarding the rejection of dependent claim 10 under 35 USC 103 as being obvious over U.S. Pat. No. 5,351,376 to Kitamura et al. in view of U.S. Patent Application No. 2013/0209186 to Quintard et al., Applicant has indicated (on pages 8-9 of the reply filed 11/24/2021) that “Quintard does not supply the teaching that is missing from the primary reference to Kitamura and, accordingly, the combination of Kitamura in view of Quintard does not establish that ‘all the claimed elements were known in the prior art’ as required by the line of case law cited above in order to support a proper rejection under 35 USC 103”.  Likewise, the same response(s) set forth above to Applicant’s arguments re claim 1 are likewise considered to apply re dependent claim 10.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474.  The examiner can normally be reached on Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-



/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        




eec
March 7, 2022